DETAILED ACTION
	This Office Action is in response to Terminal Disclaimer filed and got approved on November 24, 2021 and also applicant’s arguments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks regarding Applicant’s response
Claims 1-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s arguments in page 6 remarks regarding independent claims 1, 12 and 20 are persuasive. Examiner believes specifically invention to solve the problem to the filesystem tree structure may be indexed to allow the filesystem of system to be browsed or searched without loading the disks. Examiner believes the limitation of “identifying one or more storage locations associated with a plurality of inodes in a data source to be backed up; 
extracting information associated with the plurality of inodes from the one or more identified storage locations of the data source to be backed up to a storage system, wherein at least one item of the extracted information associated with the plurality of inodes includes a reference to a parent inode, wherein extracting the information associated with the plurality of inodes from the one or more identified storage locations of the data source to be backed up to a storage system includes copying the extracted information associated with the plurality of inodes to a first storage tier of the storage system and storing the extracted information associated with the plurality of inodes in one or more data structures that are stored in the first storage tier of the storage system; 
analyzing contents of the one or more data structures to index a relationship structure of the plurality of inodes of the data source; and 
generating the index of the relationship structure of the plurality of inodes of the data source based on the analyzed contents of the one or more data structures" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 12 and 20 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, identifying one or more storage locations associated with a plurality of inodes in a data source to be backed up; 

analyzing contents of the one or more data structures to index a relationship structure of the plurality of inodes of the data source; and 
generating the index of the relationship structure of the plurality of inodes of the data source based on the analyzed contents of the one or more data structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 

supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159